Affirmed and Memorandum Opinion filed March 12, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00382-CR


                      MIGUEL A. CANTERO, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1226280


                  MEMORANDUM OPINION

      Appellant, Miguel A. Cantero, contends the evidence is legally insufficient
to support his conviction for aggravated sexual assault. We affirm.

                                I. BACKGROUND

      According to the complainant, the underlying incident occurred as follows.
Beginning in the early afternoon of July 19, 2009, the complainant and several
other individuals were at a friend’s house drinking alcohol and smoking marijuana.
At around 1:00 a.m. on July 20, the complainant and her cousin left their friend’s
house and began walking to the complainant’s mother’s apartment.              The
complainant was intoxicated but could walk and think clearly. As they walked, the
complainant’s cousin encountered a girl he knew and decided to walk with her,
leaving the complainant to walk alone.

      Soon thereafter, a person later identified as appellant drove next to the
complainant in a white Lincoln car and asked if she needed a ride. She declined
and resumed walking. Moments later, appellant grabbed the complainant’s hair
from behind. She turned and saw that appellant was holding a pocketknife with the
blade extended. He told her to enter his car and to be quiet. The complainant
complied because she was afraid for her life.

      Appellant then drove the complainant to a nearby park. He told her to
perform oral sex on him, which she did. He then drove her to another location in
the park and told her to remove her shorts and underwear; at this point, appellant
was again holding the knife. The complainant acquiesced and told appellant that
she was menstruating. The appellant stated that he did not care and engaged in
vaginal intercourse with the complainant. Afterward, the complainant attempted to
walk away, but appellant insisted that he drive her home. Appellant then drove
while the complainant gave him directions. Appellant threatened the complainant
to not tell anyone about the assault. The complainant asked appellant his name,
and he replied “Mike” or “Mark.” The complainant exited the car near her aunt’s
house but did not tell appellant which house belonged to her aunt.            The
complainant memorized a few digits of appellant’s license plate number.

      Appellant offered the following, conflicting version of the underlying
incident. On the evening of July 19, appellant was driving his white Lincoln. He

                                         2
picked up a prostitute and had sex with her. Afterward, he saw the complainant
walking. He asked her what she was doing, and she replied that she was going to a
friend’s house to obtain Xanax. He offered to drive her, and she accepted. While
riding together, appellant asked the complainant if she wanted to have sex with
him, and she responded affirmatively. They then drove to a park where she
performed oral sex on him, and they engaged in vaginal intercourse. At some
point, the complainant threatened appellant with a knife because he “was taking
too long.” After this sexual activity, appellant drove the complainant to her aunt’s
house.

      The complainant testified as follows regarding what occurred after appellant
dropped her off near her aunt’s house. The complainant did not inform her aunt
about the assault or call police. Instead, she took a shower and went to sleep. At
around 9:00 a.m., the complainant’s supervisor picked her up to go to work. The
supervisor noticed the complainant seemed upset and asked her what was wrong.
She informed him about the assault. He then drove the complainant to a police
station where she gave a statement to an officer.

      An investigating officer took the complainant to the park where the alleged
assault occurred. There, the officer found a pocketknife which the complainant
said belonged to appellant, and a sanitary napkin which she said belonged to her.
Using the license plate digits provided by the complainant, officers developed
“John Doe” (not appellant) as a potential suspect. On July 22, the complainant
identified Doe in a photo array as her assailant.

      Later that day, the complainant was driving when she saw appellant driving
the white Lincoln.     She followed him until he entered the highway.           The
complainant then pulled into a gas station where an officer was parked in a patrol
car. She excitedly informed him that she had just seen the person who had

                                          3
sexually assaulted her and provided the officer with partial license plates numbers.
Officers eventually developed appellant as a suspect, and the complainant
identified appellant in a new photo array.

      Appellant was questioned by police.        Initially, he denied knowing the
complainant or having had sex with her. Eventually, he told police that he had
consensual sex with the complainant. Appellant was charged with aggravated
sexual assault. The jury convicted appellant and assessed punishment at twenty
years’ confinement.

                       II. SUFFICIENCY OF THE EVIDENCE

      In his sole issue, appellant argues the evidence is legally insufficient to
support his conviction for aggravated sexual assault.

A. Standard of Review

      When reviewing sufficiency of the evidence, we view all of the evidence in
the light most favorable to the verdict and determine, based on that evidence and
any reasonable inferences therefrom, whether any rational fact finder could have
found the elements of the offense beyond a reasonable doubt. Gear v. State, 340
S.W.3d 743, 746 (Tex. Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S. 307,
318–19 (1979)). We do not sit as a thirteenth juror and may not substitute our
judgment for that of the fact finder by re-evaluating weight and credibility of the
evidence. Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010). Rather,
we defer to the responsibility of the fact finder to fairly resolve conflicts in
testimony, weigh the evidence, and draw reasonable inferences from basic facts to
ultimate facts. Id.




                                             4
B. Analysis

      Appellant contends the evidence is legally insufficient to support his
conviction because the evidence does not support a finding beyond a reasonable
doubt that appellant engaged in vaginal intercourse with the complainant without
her consent. See Tex. Penal Code Ann. § 22.021 (West Supp. 2012) (aggravated
sexual assault).    Specifically, appellant points to the following evidence as
weighing against the complainant’s sexual-assault allegations: (1) the complainant
was intoxicated at the time of the alleged assault; (2) the complainant gave
appellant directions to her aunt’s house; (3) appellant told the complainant his
name; (4) the complainant did not contact police immediately after arriving at her
aunt’s house; and (5) the complainant initially selected the wrong person from a
photo array.

      However, for the following reasons, not all of this evidence necessarily
weighs against the complainant’s allegations: (1) the complainant testified she was
able to think clearly at the time of the assault despite being intoxicated; (2) the
complainant did not give appellant her aunt’s address but had him drop her off near
her aunt’s house; (3) the appellant did not provide his full name to the complainant
but said his name was “Mike” or “Mark”; (4) the complainant testified that she did
not contact police immediately because she was afraid of the appellant; and (5) the
complainant testified she initially identified the wrong person as her assailant
because the person looked like appellant and she did not see appellant’s face
clearly during the assault; the complainant saw appellant clearly when she chased
him several days after the assault. Additionally, there is evidence casting doubt on
appellant’s version of the incident, including his testimony that (1) he initially lied
to police about not having had sex with the complainant, (2) the complainant
willingly engaged in oral and vaginal sex with him although he was a complete

                                          5
stranger, and (3) the complainant pulled a knife on him because he was taking too
long to complete the sexual act.

      Deferring to the jury’s exclusive role as fact finder, we hold the evidence is
legally sufficient to support a finding that appellant engaged in vaginal intercourse
with the complainant without her consent. We overrule appellant’s sole issue.

      We affirm the trial court’s judgment.




                                       /s/       John Donovan
                                                 Justice


Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             6